 

 

Oo cf ~1 Dj FW Bh WD NH

Bo BO RD RD OND ORO ee
nA wn F&F BD NY -— S we eo HN KN tH BR YW NY YS OD

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR19-099-JLR
Plaintiff,
) ORDER GRANTING UNOPPOSED
v ) MOTION TO CONTINUE TRIAL AND
PRETRIAL MOTIONS DATES
URIEL URIAS-GOMEZ, )
Defendant, {PROPOSED} Quit

 

 

 

THIS MATTER having come before the Court on defendant’s unopposed
motion for a continuance of the trial and the pretrial motions due date, and the Court
having considered the facts set forth in the motion, the.speedy trial waiver executed by
defendant, and the records and files herein, the Court finds as follows:

The Court finds that the ends of justice will be served by ordering a continuance
in this case, that a continuance is necessary to ensure adequate time for effective case
preparation, and that these factors outweigh the best interests of the public and
defendant in a speedy trial, |

1. A failure to grant the continuance would deny defense counsel the reasonable
time necessary for effective preparation, taking into account the exercise of due

diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B){iv). In addition, the failure

ORDER GRANTING UNOPPOSED FEDERAL PUBLIC DEFENDER

MOTION TO CONTINUE TRIAL AND 1601 Fifth Avenue, Suite 700
PRETRIAL MOTIONS DATES Seattle, Washington 98101

(Uriel Urias-Gomez, CR19-099-JLR) - 1 (206) 553-1100

 

 
 

wo Oo SH UN FF WY NY

NO i) No Nm bw bo ie] — = Re — i = = =| —_
RP & BB 8 NS = S wD we IN DH FY YF FF

 

 

to grant a continuance in the proceeding would be likely to result in a miscarriage of
justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)G).

2. The ends of justice will be served by ordering a continuance in this case, as 4
continuance is necessary to ensure adequate time for the defense to effectively prepare -
for trial. All of these factors outweigh the best interests of the public and defendant in
a more speedy trial, within the meaning of 18 U.S.C, § 3161(h)(7).

IT I8 THEREFORE ORDERED that the trial date shall be continued from
August 5, 2019, to October 28, 2019, and pretrial motions are to be filed no later than
October 1, 2019.

| IT IS FURTHER ORDERED that the resulting period of delay from the date of
this order to the new trial date is hereby excluded for speedy trial purposes under 18
U.S.C. § 3161(h)(7)(A) and (h)(7)(B) Gy).
IT IS SO ORDERED.

Mo
Dated this % day of July, 2019.

 

hs

JAMES L. TATFS
UNITED st ATES DISTRICT JUDGE

Presented by,

s/ Nancy Tenney
Assistant Federal Public Defender
Attorney for Uriel Urias-Gomez

ORDER GRANTING UNOPPOSED FEDERAL PUBLIC DEFENDER

MOTION TO CONTINUE TRIAL AND 1601 Fifth Avenue, Suite 700
PRETRIAL MOTIONS DATES Seattle, Washington 98101

(Uriel Urias-Gomez, CR19-099-JLR) - 2 (206) 553-1100

 

 
